



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Anderson
                v. British Columbia Securities Commission,









2004 BCCA
            7




Date: 20040109





Docket: CA030661

Between:

Carl Glenn
      Anderson
and Douglas Victor Montaldi

Appellants

(
Respondents
)

And

Executive
      Director of the
British Columbia Securities Commission

Respondent

(
Applicant
)












Before:



The Honourable
            Madam Justice Southin





The Honourable
            Mr. Justice Braidwood





The Honourable
            Mr. Justice Mackenzie









R.W. Taylor
            and C.D. Veinotte



Counsel for the Appellants





J.A. Angus
            and K.M. Mactaggart



Counsel for the Respondent





Place and
            Dates of Hearing:



Vancouver, British Columbia





November 27 & 28, 2003





Place and
            Date of Judgment:



Vancouver, British Columbia





January 9, 2004









Written
              Reasons by
:





The Honourable
            Mr. Justice Mackenzie





Concurred
              in by:





The Honourable
            Madam Justice Southin

The Honourable
            Mr. Justice Braidwood





Reasons for Judgment of the Honourable Mr. Justice Mackenzie:

[1]

This
        is an appeal from decisions of the British Columbia Securities Commission
        finding that the appellants Carl Anderson and Douglas Montaldi perpetrated
        a fraud and were otherwise in breach of the
Securities Act
,
        R.S.B.C. 1996, c. 418 (the "Act").  The appellants have not appealed
        the finding that they traded in securities without registration and distributed
        securities without filing a prospectus.  They appeal the Commission's
        findings of misrepresentation, fraud, and acting contrary to the public
      interest.

[2]

The
        Commission imposed penalties on each of the appellants that included 12-year
        prohibitions from acting as a director or officer of an issuer (with one
        exception) and administrative penalties of $200,000 each. The appellants
      submit that the penalties imposed were unduly punitive.

Facts

[3]

From
        1 January 1996 to 30 April 2002 the appellants were engaged in the business
        of making loans to individuals and small businesses in and around Burns
        Lake, British Columbia through a company called 439288 B.C. Ltd. ("439").  The
        appellants were the sole shareholders and directors of 439. Prior to
        439's incorporation in 1993, the appellants operated the same business
        without
      a corporate structure.

[4]

Both
        appellants are life long residents of Burns Lake. Mr. Anderson, 59, was
        a successful businessman in the Burns Lake area. He has a high school education.
        Mr. Montaldi, 48, has a Bachelor of Commerce degree and a certified public
      accountant designation from the United States (similar to a Chartered Accountant).

[5]

The
        lending and collection practices of the business were very casual and
      relied primarily on Mr. Anderson's knowledge of the individual borrower.
      To raise
        capital for its lending activities, 439 sold promissory notes to investors,
        primarily in the Burns Lake area. Investors typically received 12 percent
        interest on the notes.  Loans to borrowers were made at rates between
      16 and 18 percent.

[6]

The
        promissory notes typically did not evidence any indebtedness of 439 but
        consisted of personal guarantees from Anderson and Montaldi. All people
        concerned  Anderson, Montaldi, the borrowers, and the investors  felt
        that the business was essentially with Anderson and Montaldi, rather than
        with 439 as a separate entity. Anderson and Montaldi were well known and
      respected in the community.

[7]

439
        did not directly advertise or solicit investors or customers; they were
        attracted by word of mouth. The only communication of risk to investors
        consisted of verbal indications that if the local forestry industry became
        depressed, repayment of loans might be delayed or impossible. Not all investors
      remembered receiving this warning.

[8]

The
        business grew exponentially, from approximately $1.7 million owed to lenders
        in 1995 to $41 million owed to about 450 investors in May 2002. 439 had
        a 2002 loan portfolio of about 1,475 loans with a book value of about $32
        million. It owned various other assets with a total book value of $4.9
      million, or about 15 percent of 439's total assets.

[9]

All
        of 439's transactions were handled through a single bank account, so
      funds from investors, principal and interest received from borrowers, and
      general
      working capital were all commingled in one account.

[10]

Due
        to 439's failure to collect on a number of loans, it operated at a loss
        for most of the relevant period. Its deficit, which was $311,000 in 1997,
        reached $2.4 million at the end of 2000. Many investors did not collect
        on their interest but chose to reinvest it in 439.  As a result of the
        flow of new investments and the reinvestment of interest, 439 never had
        a cash shortage that caused it to miss a payment of principal or interest
      to an investor, despite operating losses.

[11]

439's
        financial statements from incorporation to the end of its 1998 financial
        year were prepared by Marlene McPhail, a certified general accountant
      employed by Montaldi's accounting firm.  Mr. Montaldi was responsible for 439's
        1999 and 2000 financial statements. None of the statements were audited.
        When McPhail met with Anderson and Montaldi to review the 1997 financial
        statements in early 1999 she expressed concern about 439's financial position.  However,
        her concern was not sufficient to dissuade her from continuing to make
        RRSP investments through 439 and assisting her clients to make investments
      until the shutdown of the business.

[12]

In
        late 2001 the British Columbia Financial Institutions Commission ("FICOM")
        undertook an investigation and concluded that 439, Anderson, and Montaldi
        were in breach of the
Financial Institutions Act
, R.S.B.C.
        1996, c. 141 and the
Mortgage Brokers Act
, R.S.B.C. 1996,
        c. 313.  On 30 April 2002 FICOM issued an order freezing the bank accounts
        of 439, Anderson, and Montaldi. On 3 May 2002 FICOM ordered 439, Anderson,
      and Montaldi to cease carrying on business.

[13]

On
        9 May 2002 439 filed a notice of intention to file a proposal under the
Bankruptcy
        and Insolvency Act (Canada)
, R.S.C. 1985, c. B-3. PricewaterhouseCoopers
        Inc. ("PWC") was named as the trustee in those proceedings
        and was appointed by the Supreme Court of British Columbia as interim
      receiver.

[14]

439's
        May 2002 loan portfolio included about $8 million in loans, all unsecured,
        to Anderson, Montaldi, and related parties. This represented 25 percent
        of the book value of the loan portfolio and 22 percent of total company
        assets. Although interest was calculated on the loans to Anderson and Montaldi,
        between 1997 and 2002 439 forgave them approximately $1.76 million in interest.
        According to a report by PWC, the forgiven interest was in lieu of salary.
      PWC also concluded that:

     there was no formal credit-granting policy in
      place;

     there was inadequate and/or inconsistent effort
      in the collection of delinquent loans;

     there was an overall lack of management information
        to measure the performance of the loan portfolio and evaluate lending
      policies;

     there was inadequate financial reporting;

     although the accounting was sufficient for the
        filing of tax returns, it was not sufficient for management decision-making
      purposes; and

     in some cases loan documentation was incomplete,
        for example: precise identity of borrower unclear, promissory note not
      signed, deficiencies in registration of security.

[15]

On
        22 July 2002 439 filed its proposal (the "Proposal") in the
        Supreme Court of British Columbia under the
Bankruptcy and Insolvency Act
.
        The Proposal, with some amendments, was approved by 439's creditors on
      9 August 2002, and by the Supreme Court on 28 August 2002.

[16]

PWC
        was appointed trustee under the Proposal.  The trustee submitted a report
        (the Report") prepared after a three-month investigation of the business
        by Richard Pallen, a vice-president of PWC and certified fraud examiner
      specializing in forensic accounting.  The Report concluded:

The business proposition for the Company was that the spread between
        the income from the loan portfolio, property portfolio and other assets
        would provide sufficient income to cover the interest paid to investors,
        cost of administration, and loan losses.  Credit granting policies were
        never formalized by the Company, however,
it appears that the objectives
        of community investment, community support, and a degree of benevolence
        ranked equal to or above the profit motive for the Company
.  [underlining
      added]

This was in the context of a Burns Lake District economy
        that was "highly dependant on the forestry industry.  Low fibre
        prices and U.S. duties on softwood imports have had a major adverse impact
        on
      this economy."

[17]

The
      Report ultimately concluded:

Taking all of the findings together and including other discussions that
        we have had with the directors as well as other stakeholders in the affairs
        of the Company, it appears that the problems resulting from the conduct
        of the Company were
the result of inadvertence and naïveté,

rather
      than mal intent
.  [underlining added]

[18]

The
        terms of the Proposal require the formation of a new corporation called
        Area Finance to continue 439's business. The appellants are to be officers
        and directors of Area Finance. Many investors believe that the appellants'
        involvement is important to Area Finance. Although some investors expressed
        doubts about Mr. Anderson, it appears that many still trust him and believe
        his knowledge of the borrowers and his relationships in the community
      are important to maximize the collection of the loans.  The appellants
      have agreed to personally guarantee repayment of debentures issued by Area
      Finance
      at their maturity in seven years.

[19]

In
        October 2001 Commission staff became aware of 439's activities and contacted
        Mr. Montaldi for information. Eventually, Commission staff began a formal
        investigation.  The executive director of the Commission issued a temporary
      order and notice of hearing on 29 October 2002.

[20]

The
      Commission found the appellants to be in breach of the Act by:

1)    trading in securities without registration or
        exemption (s. 34(1)) and by distributing securities without filing a
      prospectus (s. 61(1));

2)    making misrepresentations (s. 50(1)(d));

3)    engaging in a series of transactions that perpetrated
      a fraud (s. 57(b)); and

4)    acting contrary to the public interest.

In terms of the particulars of the fraud alleged, the
      Commission found that the investors:

(i)   accepted investments from investors:

(A)   after they were aware that the Company was not
      profitable and that its liabilities exceeded its assets; and

(B)   without disclosing to the investors the true state
      of the Company's affairs,



. . .



(iii)    did not disclose to investors that they were using investors'
        funds for their own purposes and not for the proper conduct of the Company's
      business

[21]

The
        appellants do not dispute the finding of the Commission that they were
        trading in securities without registration and distributing securities
        without filing a prospectus. They take issue with the other three findings,
        particularly the finding that they perpetrated a fraud.  They contend
        that the Commission erred in the legal definition of fraud that it applied
        to
      the facts of the case.

The Fraud Issue

[22]

The
      Commission's jurisdiction with respect to fraud rests on s. 57 of the Act:

Prohibited transactions relating to trading
      in British Columbia

57
A person in or outside British Columbia must not, directly or indirectly,
        engage in or participate in a transaction or series of transactions relating
        to a trade in or acquisition of a security or a trade in an exchange contract
        if the person knows, or ought reasonably to know, that the transaction
      or series of transactions

(a)   results in
        or contributes to a misleading appearance of trading activity in, or
      an artificial price for, any security or exchange contract traded in British
      Columbia,

(b)   perpetrates
      a fraud on any person in British Columbia, or

(c)   perpetrates
        a fraud on any person anywhere in connection with trading in or acquiring
      securities, or trading in exchange contracts, in British Columbia.

[23]

The
        essential facts before the Commission were not seriously in issue.  There
        was no evidence that the appellants made false representations to investors.  The
        complaints against the appellants were that they failed to disclose to
        the investors information material to the risk to their investments, primarily
        that the business was not profitable, that a substantial part of the loan
        portfolio was in arrears, and that the appellants were engaged in self-dealing.  The
        Commission applied an objective standard  the appellants failed to disclose
        what they ought to have known about the material risk and what they ought
        to have appreciated should have been disclosed.  On this test it was not
        necessary that the appellants have guilty minds, i.e. that they deliberately
        or intentionally concealed the risk to investors.  At para. 194 the Commission
        quoted
R. v. White
, [1999] B.C.J. No. 1543 (Prov. Ct.)
        (QL) for the proposition that "the element of dishonesty that is essential
        to fraud for the purposes of section 57(b) 'need not attach to the defendant,
        but it must be a feature of the scheme.'"  The Commission added
      at para. 203:

Whether Anderson and Montaldi had actual knowledge of the full depth
        of 439's difficulties is not relevant.  As directors and officers they
        had a duty to know, and moreover, the evidence shows that they had been
        put on notice, and had taken notice, of potential difficulties.  We have
        found that their continued sale of 439 notes to investors without advising
        them of the state of the company's financial condition was dishonest.  Whether
        or not they in fact turned their minds to that, it is sufficient if they
      ought to have done so.

Counsel for the Commission conceded that the test applied
        by the Commission was not the common law standard of fraud which requires
        the mental element of a guilty mind.  Counsel argued that s. 57 established
        a statutory test for fraud that was broader than the common law and set
      an objective rather than a subjective standard.

[24]

In
        my view, s. 57 cannot bear that construction.  The section does not offer
        a definition of fraud.  It creates a statutory prohibition which may
        extend to persons who ought to be aware of the fraud even though they
        may not
        be participants in it, but it does not dispense with the requirement
        that there must be a fraud involved in the transaction, which requires
        a guilty
      state of mind as well as an act.

[25]

In
        my view, the Commission has misconstrued
White
, which dealt
        with a prosecution for offences under an earlier version of s. 57(b).  In
White
,
        Smyth P.C.J. made the statement quoted by the Commission in a context which
      I set out in full:

¶
48     I am unable to agree
        that proof of fraud is not required in a prosecution under s. 41.1(b).  It
        is a constituent of the offence that the transaction or scheme "perpetrates
        a fraud" and in my opinion that requirement is not met simply by
        proving that the transaction or scheme exposed another to deprivation
        or the risk
      of deprivation.

¶
49     At the same time,
        the section does not require that the defendant be shown to have a fraudulent
        state of mind.  The element of dishonesty that is essential to
        fraud need not attach to the defendant, but it must be a feature of the
        scheme.  A defendant who participates in a transaction or scheme
        unaware that it perpetrates a fraud is entitled to an acquittal.  In
        many circumstances under this section - indeed, perhaps in most - the
        same facts will support both a prosecution under s. 41.1 of the Securities
        Act
      and a prosecution for fraud contrary to the Criminal Code.

¶
50     It follows from this
        that I am also not in agreement with the contention that s. 41.1 is an
        offence of strict liability.  While the mental element required
        to be proved in the defendant is not the mental element of fraud, it
        is not enough for conviction to fix the defendant only with participation
        in the transaction or scheme. The Crown must prove at the least that
        the
        defendant knew of facts from which he or she ought reasonably to have
      known that the transaction or scheme perpetrated a fraud.

¶
51     In the sense in which
        it appears to have been used in s. 41.1, "transaction" is defined
        in The Concise Oxford Dictionary (8th ed.) as meaning "a piece of
        esp.[ecially] commercial business done."  What the Crown
        alleges in this case is a "scheme," which is described in the
      Crown's written argument in this way:

The "scheme" alleged
        by the Crown in Count 1 comprises the Defendants' orchestration, from 1994
        through to 1996, of the issuance of a series of written statements concerning
        the amount of gold in the mining properties of the Redell Mining Corporation
      ("Redell").

¶ 52     In
        its relevant senses, "scheme" is defined in The Concise Oxford
      Dictionary as:

1     (a)   a systematic plan
      or arrangement for work, action, etc.

2     an artful or deceitful
      plot....

¶ 53     Planning,
        system, or arrangement are essential to the ordinary sense of the word "scheme" and
        I see no reason to think that the ordinary sense was not the sense intended
      by the legislature in s. 41.1.

The learned judge found the defendants not guilty of
        an offence under the equivalent of s. 57(b) because the element of dishonesty
      had not been proved.

[26]

While
        not endorsing the reasons in
White
, I find that it is clear
        that s. 57(b) does not dispense with proof of fraud, including proof
        of a guilty mind.
Derry v. Peek
(1889), 14 A.C. 337 (H.L.)
        confirmed that a dishonest intent is required for fraud. Section 57(b)
        simply widens the prohibition against participation in transactions to
        include participants who know or ought to know that a fraud is being perpetrated
by
        others
, as well as those who participate in perpetrating the fraud.  It
        does not eliminate proof of fraud, including proof of subjective knowledge
        of the facts constituting the dishonest act, by someone involved in the
        transactions.  Here there are no others potentially involved.  If a fraud
        was perpetrated, only the appellants could have done it.  Thus, it was
        essential for the Commission to attach the fraud to the appellants because
        otherwise fraud could not have been an element of the scheme.  It failed
        to do so because it erroneously substituted an objective standard for
      the subjective requirement of a guilty mind which fraud requires.

[27]

In
R.
            v. Théroux
, [1993] 2 S.C.R. 5 at 20, 100 D.L.R. (4th) 624,
            79 C.C.C. (3d) 449, Madam Justice McLachlin (as she then was) summarized
          the elements of fraud as follows:

...
        the
actus reus
of the offence of fraud will be established by proof
      of:

1.    the
        prohibited act, be it an act of deceit, a falsehood or some other fraudulent
      means; and

2.    deprivation
        caused by the prohibited act, which may consist in actual loss or the
      placing of the victim's pecuniary interests at risk.

Correspondingly,
      the
mens rea
of fraud is established by proof of:

1.    subjective knowledge
      of the prohibited act; and

2.    subjective knowledge
        that the prohibited act could have as a consequence the deprivation of
        another (which deprivation may consist in knowledge that the victim's
      pecuniary interests are put at risk).

McLachlin J. also cited with approval at 23 the words
        of Taggart J.A. who stated in
R. v. Long
(1990), 51 B.C.L.R.
      (2d) 42, 61 C.C.C. (3d) 156 at 174:

... the mental element of the offence of fraud must not be based on what
        the accused thought about the honesty or otherwise of his conduct and
      its consequences.  Rather,
it must be based on what the accused knew were
        the facts of the transaction
, the circumstances in which it was undertaken
        and what the consequences might be of carrying it to a conclusion. [underlining
      added]

[28]

The
        Commission's decision was based on what the appellants ought to have
      known of the transactions, rather than on what they actually knew.  This
      error in misconstruing s. 57 of the Act was one of law which attracts a
      standard
        of review of correctness: see
Gill v. Canadian Venture Exchange Inc.
(2003),
        15 B.C.L.R. (4th) 259, 26 C.C.E.L. (3d) 1, 2003 BCCA 431, at paras. 26
        to 29.  It follows that the Commission's finding that the appellants perpetrated
        a fraud must be set aside.  The question then is whether the factual
        issue should be remitted back to the Commission and that depends on whether
        the
        evidence before the Commission was capable of supporting the mental element
      of subjective knowledge required for proof of fraud.

[29]

Fraud
        is a very serious allegation which carries a stigma and requires a high
        standard of proof.  While proof in a civil or regulatory case does not
        have to meet the criminal law standard of proof beyond a reasonable doubt,
        it does require evidence that is clear and convincing proof of the elements
      of fraud, including the mental element.

[30]

In
        my view, the evidence in this case could not meet that standard.  There
        is no evidence that the appellants made any intentionally false statements
        to investors, and the allegation rests on concealment of information from
        investors that was material to the risk to their investments.  While
        as
R.
        v. Cuerrier
, [1998] 2 S.C.R. 371, 162 D.L.R. (4th) 513, 127 C.C.C.
        (3d) 1 confirms, dishonest concealment of material facts can amount to
        fraud, proof of the accused's subjective knowledge of those facts is
      still required.

[31]

The
        Commission faulted the appellants for "accepting investments from
        investors when the company is in poor financial condition to the extent
        that 439 was, without telling them about the true state of the company's
        affairs" (at para. 196).  The difficulty is that the appellants were
        not aware of the true state of the company's affairs because their financial
        information systems were inadequate and the scale of the business had outrun
        the casual and informal management that had been its hallmark from inception.  The
        appellants knew vaguely that the business was operating at a loss but their
        financial statements were rudimentary and not up to date.  They hoped to
        take steps to make the business profitable but there is no evidence that
        they appreciated that the business was in peril and the investments were
        in jeopardy.  When FICOM stepped in and shut down the business it still
        had a substantial bank balance and had continued to meet all of its cash
        obligations.  The appellants can be properly criticized for incompetence
        in the management of a business that had evolved into a small unregulated
      private bank and the government intervention was clearly justified.

[32]

In
        one sense, the appellants became victims of their own success as the
      business expanded beyond the limits of their competence.  A small lending business
        critically dependent on personal relationships grew rapidly into a private
        banking business beyond the appellants' effective control. They did not
        have the information systems and other management procedures to run the
        business properly, but they recognized those deficiencies and they were
        attempting, however ineffectually, to address the problems. Clearly they
        were in way over their heads, but there was no evidence that they knew
        they were engaging in deliberate deception or other dishonesty.  An experienced
        forensic auditor has traced the problems to naïveté and inadvertence and
        not to mal intent.  While the appellants' negligence is obvious, I do
        not think there was evidence from which the Commission could conclude
        that
      the appellants knowingly concealed the true condition of the business.

[33]

The
        Commission also found evidence of fraud in the appellants' self-dealing,
        and that it was "not for the proper conduct of 439's business".  Here
        again the Commission ignored the subjective state of mind of the appellants
        and the history of the business.  In this regard, the reasons of McLachlin
        J. in
R. v. Zlatic
, [1993] 2 S.C.R. 29 at 46, 100 D.L.R.
      (4th) 642, 79 C.C.C. (3d) 466, are apposite; she states:

The critical question was whether the transfer of investment vehicles
        could be considered within the
bona fides
business interest of the
        target company, or was more appropriately seen as a transfer designed to
        serve the personal ends of the parties who effected the transfer,
bearing
      no relation to
bona fides
business purposes
. [underlining added]

The evidence indicates that the loans to the appellants
        and related persons were for purposes similar to the purposes of loans
        to others.  Mr. Anderson in particular was engaged in a variety of businesses
        in the Burns Lake area and there is no evidence that he saw any difference
        in making loans related to his own businesses and loans to others.  Some
        of the related-party loans were used to acquire assets for future development
        or appreciation that did not have a revenue stream to support the interest
        payable on the loans, which no doubt is dubious banking practice but not
        dishonest or even different from the similar deficiencies in non-related-party
        loans.  The appellants forgave interest on some loans in lieu of salary
        but that was documented and offset by the appellants' personal guarantees
        of all the investments.  The appellants were rooted in the community and
        apparently had substantial personal assets so that the personal guarantees
        were backed with substance.  Given these circumstances, a reasonable person
        would not likely conclude that the related-party loans were dishonest.  The
        standard of disclosure for related-party loans is one imposed with hindsight.  There
        is no evidence that the appellants knowingly failed to disclose information
        about related-party loans, nor that the appellants knew that in making
        related-party loans they were putting investors' financial interests at
      risk.  In my view, the evidence cannot support a finding of fraud.


Misrepresentation

[34]

The
        appellants also challenge the Commission's finding of misrepresentation.  The
      notice of hearing alleged that:

9.(c) [The appellants] made statements with the intention of effecting
        a trade in securities, which they knew or ought to have known were misrepresentations,
        contrary to section 50(1)(d) of the Act.  In particular, they did not
        disclose to Investors that the funds that they invested in the Company
        might be
      used to pay interest and capital due to existing Investors.

Section 50(1)(d) of the Act reads:

50    (1)   A
        person while engaging in investor relations activities or with the intention
        of effecting a trade in a security, must not do any of the following:
      . . .

(d)   make a statement
      that the person knows, or ought reasonably to know, is a misrepresentation;

Material fact and misrepresentation are both defined
      terms in s. 1 of the Act.

"material fact"
means, where used in relation to securities issued
        or proposed to be issued, a fact that significantly affects, or could reasonably
        be expected to significantly affect, the market price or value of those
      securities;

"misrepresentation"
means

(a)   an untrue
      statement of a material fact, or

(b)   an omission
      to state a material fact that is

(i)   required to
      be stated, or

(ii)  necessary
        to prevent a statement that is made from being false or misleading in
      the circumstances in which it was made;

[35]

The
        Commission accepted that the allegation as particularized above was the
        sole allegation of misrepresentation that the appellants had to meet.  The
        appellants contend that a misrepresentation requires a representation of
        material fact and the allegation, "might be used", is framed
        in terms of a future event which is not a present fact.  The appellants
        acknowledge that a present intention with respect to a future event can
        be a fact but they contend that there was no evidence that the appellants
        intended to use new investment money to pay existing investors.  The Commission
        contends that the loan portfolio was not generating sufficient interest
        repayments to cover interest obligations and capital repayments on existing
        investments  because of interest arrears and investment in assets held
        for capital appreciation or future income  with the result that indirectly
        if not directly, cash from new investments was being used to pay existing
        investors.  The position is complicated by the fact that many investors
        did not require repayment of interest or capital in cash on maturity of
        the term of their investments and rolled them over as continuing investments.  All
        of the funds were commingled in a single bank account so it is not possible
        to trace a source and application of funds.  There was always enough cash
        in the account to repay those investors who asked to be repaid.  The appellants
        had no intention of running a Ponzi scheme by which new investments would
        be solicited intentionally to pay prior interest and capital obligations.
        The appellants set an interest rate spread between investments and loans
        so as to cover the cost of operations, which they later adjusted hoping,
      perhaps naïvely, to re-establish a viable financial equilibrium.

[36]

The
        allegation as framed is ambiguous as it does not distinguish between
      income and expense on the one hand and cash flow on the other. It is at
      least
        unclear whether cash from new investments was in fact used to pay cash
        to existing investors and there is no evidence that the appellants intended
        to solicit funds for that purpose.  The allegation in terms of the future "might
        be used" could be interpreted to refer to a future intention rather
        than a present intention of a future event, which could not meet the
      legal test for misrepresentation.

[37]

The
        Commission relied on two tables, designated tables 5 and 6 at paras.
      89 and 90 of the reasons, to demonstrate that cash flow was negative in
      the
        years 1996 to 2000 and by necessary implication cash from new investments
        was used to pay existing investors.  These tables are problematic for at
        least two reasons.  First, these tables were prepared after the hearing
        and there was no opportunity for the appellants to test them.  Second,
        the analysis reflected by the tables appears to be incomplete and conceptually
        flawed.  Table 5 is titled "439 Income, Losses and Changes in Cash
        Position". It purports to trace a decrease in "cash" to
        losses in book income which does not measure cash flow.  Table 6 is titled "439's
        Cash Loss from Lending Activities, and Other Income" and purports
        to determine "net cash from operations".  Both tables ignore
        repayment of principal on existing loans which was an additional source
      of
cash
, as distinct from income, to pay existing investors.

[38]

The
      Commission noted at para. 141:

Anderson and Montaldi say that 439's large bank balances, and its spotless
        record of principal and interest payments to investors shows that its cash
        position was strong. The question is, however, where was that cash coming
      from?

[39]

The
      Commission concluded at paras. 147 and 148:

The evidence shows that 439 did not
        generate enough cash from lending operations to meet its obligations to
        borrowers, and that it had no other significant sources of cash income.  The
        inescapable conclusion is that 439's cash losses were covered, at least
      in part, by funds raised from new investors.

We therefore conclude that 439 used money from new investors to
      pay interest and capital due to existing investors.

[40]

The
        flaw in this conclusion is that it ignores cash from the repayment of principal
        on existing loans as a source of cash available to pay interest and capital
      to existing investors.

[41]

The
        Commission in its reasons appears to have recast the allegation from
      a future tense  investments "might be used"  to a present tense,
        and attempted to demonstrate that funds from new investors were used to
        fund amounts owing to existing investors and that the appellants knew or
        ought to have known that was happening.  As discussed above, the allegation
        of misrepresentation does not clearly distinguish between income and cash
        flow and that may be the source of part of the difficulty with the Commission's
        analysis.  In addition, the Commission relied on tables not in evidence
        that did not merely summarize evidence but purported to draw conclusions
        that were controversial if not analytically flawed.  That was inconsistent
        with the appellants' right to know the case it had to meet and to have
      an opportunity to test all relevant evidence.

[42]

In
        my opinion, the cumulative effect of these deficiencies is fatal to the
        Commission's conclusion on the issue of misrepresentation and I would
      set it aside.  I think that any proper reconsideration by the Commission of
        this issue would require a restatement of the allegation and a rehearing
        of evidence for clarification.  I think that it would be unfair to the
        appellants to embark on such a process at this stage of the proceedings
        and I would therefore order that the allegation of misrepresentation
      be dismissed.

Failure to Act in the Public Interest

[43]

The
        notice of hearing alleged that the appellants acted contrary to the public
      interest by the conduct alleged in the other allegations and:

by failing to exercise the care diligence and skill of a reasonably prudent
        person contrary to sections 118 and 135 of the
Company Act
,
      R.S.B.C. 1996, c. 62.

The public interest jurisdiction of the Commission flows
        from its powers to make enforcement orders under s. 161 of the Act.  It
        is therefore in the nature of an omnibus jurisdiction that can encompass
      other specific obligations imposed by the Act.

[44]

The
Company
            Act
public interest allegation references the statutory duties
            of company directors to exercise the care, diligence and skill of
            a reasonably prudent person.  The appellants contend that the Commission
            was required to apply that standard in the context of the circumstances
            of the particular business.  These included the fact that 439 was a
            private company and investors and lenders did not distinguish between
            the appellants as individuals and the company.  This link was reinforced
          by the fact that all investments were personally guaranteed.

[45]

The
        Commission considered that the appellants had made a misrepresentation
        and committed fraud in its assessment that they acted contrary to the
      public interest.  As discussed above those findings were in error and should have
        been excluded.  However, the appellants do not dispute that they traded
        securities without being registered and without filing a prospectus contrary
        to the Act, and the Commission was properly entitled to consider that finding
        in its assessment of the public interest.  I think that the Commission
        was also entitled to take account of directors' duties to exercise reasonable
        care and skill inasmuch as the appellants used 439 as a vehicle to conduct
        the business; while the context may influence the application of the
        standard of care it cannot absolve the appellants from the statutory
      duty.

[46]

The
        public interest issue will have to be revisited because fraud and misrepresentation
        should have been excluded from the equation.  I think that the proper
        course is to refer the issue back to the Commission for reconsideration
        in light
      of these reasons.

Sanctions

[47]

In
        light of the reversal of the findings of fraud and misrepresentation and
        the Commission's reconsideration of the appellants' failure to act in the
        public interest, I would set aside the sanctions imposed by the Commission
      and direct that the sanctions be reconsidered.

Conclusion

[48]

In
        the result, I would allow the appeal and set aside the findings of fraud
        and misrepresentation.  I would refer the issue of failure to act in the
        public interest back to the Commission for reconsideration.  The sanctions
        imposed by the Commission should be set aside and the Commission should
        reconsider appropriate sanctions following its reconsideration of the
      public interest issue.

The Honourable
      Mr. Justice Mackenzie

I AGREE:

The Honourable Madam Justice Southin

I AGREE:

The Honourable
      Mr. Justice Braidwood






